DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see pages 4-6 of the Remarks, filed June 6, 2022, with respect to independent claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 2 has been withdrawn. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
	The title has been changed from, “Elevator Device” to –Space Saving Arrangement of a Machine-Room-Less Elevator Device--.

Priority
	The bibliographic data sheet mailed April 6, 2021 erroneously stated foreign priority has been claimed in the current application. The application is a 371 of PCT/JP2017/016553 and foreign priority has not been claimed. The bibliographic data sheet included with the current action properly indicates the foreign priority status.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious all of the limitations of independent claim 2 as currently amended. The prior art KR 200332820 Y1 teaches a similar arrangement for a machine-room-less elevator system, however, a section of the upper rail bracket vertically overlaps an edge of the region of the brake drum. Additionally, the brake structure shown in figure 3 of KR 200332820 Y1 is not further defined as a movable structure of the brake unit. The current application defines over the prior art with a structural configuration of the upper rail bracket in a position that it is mounted near the hoist and brake components and allows for compact installation in the top of the hoistway. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654